 



Exhibit 10.3

Grant No.: _____

ROYAL GOLD, INC.
2004 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

     Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
shares of its common stock, $.01 par value, (the “Stock”) to the Grantee named
below, subject to the restrictions and vesting conditions set forth in the
attachment. Additional terms and conditions of the grant are set forth in this
cover sheet, in the attachment and in the Company’s 2004 Omnibus Long-Term
Incentive Plan (the “Plan”).

Grant Date: [                              ], 200___

Name of Optionee:
                                                                                                              

Optionee’s Social Security Number:           -          -          

Number of Shares Covered by Grant:                                         

Purchase Price per Share of Stock: Par value, paid by services previously
rendered

     By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
available upon request to the Corporate Secretary. You acknowledge that you have
carefully reviewed the Plan, and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent.

          Optionee:  

--------------------------------------------------------------------------------

(Signature)

 
        Company:  

--------------------------------------------------------------------------------

(Signature)

 
       

  Title:    

     

--------------------------------------------------------------------------------

Attachment

     This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



ROYAL GOLD, INC.
2004 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

     
Restricted Stock/ Nontransferability
  This grant is an award of restricted Stock (“Restricted Stock”) in the number
of shares set forth on the cover sheet. The per share purchase price of par
value has been satisfied by your prior service to the Company. The grant is
subject to the vesting conditions described below. To the extent not yet vested,
your Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Stock be made
subject to execution, attachment or similar process.
 
   
Issuance and Vesting
  The Company will issue your Restricted Stock in your name as of the Grant
Date.
 
   

  Your right to the Stock under this Restricted Stock grant vests as to ___of
the total number of shares covered by this grant, as shown on the cover sheet,
on each of the ___anniversaries of the Grant Date (each a “Vesting Date”),
provided you then continue in Service. If any of the Vesting Dates should occur
during a period in which you are (i) subject to a lock-up agreement restricting
your ability to sell shares of Stock in the open market or (ii) restricted from
selling shares of Stock in the open market because you are not then eligible to
sell under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), the Vesting Date shall be automatically delayed until the first
date on which you are no longer prohibited from buying and selling shares of
Stock due to a “trading window” restriction or due to a lock-up agreement or
insider trading plan restriction.
 
   

  Notwithstanding the foregoing vesting schedule, if: (i) you incur an
Involuntary Termination in connection with a Corporate Transaction or (ii) you
incur a termination of Service, other than for cause, at any time after you have
provided fifteen (15) years of Service to the Company, you shall be one hundred
percent (100%) vested in the Restricted Stock as of the date of such termination
of Service.
 
   

  For this purpose, Involuntary Termination in connection with a Corporate
Transaction means a termination of your Service during the one year period
commencing with a Corporate

2



--------------------------------------------------------------------------------



 



     

  Transaction by reason of:
 
   

  (a)      your involuntary discharge by the Company for reasons other than
Cause (as defined in the Plan); or
 
   

  (b)      your voluntary resignation from the Company following (i) a material
adverse change in your title or responsibilities with the Company, (ii) a
material reduction in your base salary or (iii) receipt of notice that your
principal workplace will be relocated by more than 50 miles.
 
   

  The Compensation, Nominating and Corporate Governance Committee has the sole
authority to determine whether the vesting thresholds set forth above have been
achieved and shall have the authority to make adjustments to such thresholds for
unusual or non-recurring events. Further, the Committee shall determine if you
have incurred an Involuntary Termination and whether or not such Involuntary
Termination was in connection with a Corporate Transaction. Any such
determinations shall be made in the sole discretion of the Committee.
 
   

  The resulting aggregate number of vested shares will be rounded to the nearest
whole number, and you cannot vest in more than the number of shares covered by
this grant.
 
   
Forfeiture of Unvested Stock
  In the event that your Service terminates for any reason, you will forfeit to
the Company all of the shares of Restricted Stock subject to this grant that
have not yet vested.
 
   
Escrow
  The certificates for the Restricted Stock shall be deposited in escrow with
the Secretary of the Company to be held in accordance with the provisions of
this paragraph. Each deposited certificate shall be accompanied by a duly
executed Assignment Separate from Certificate in the form attached hereto as
Exhibit A. The deposited certificates shall remain in escrow until such time or
times as the certificates are to be released or otherwise surrendered for
cancellation as discussed below. Upon delivery of the certificates to the
Company, you shall be issued an instrument of deposit acknowledging the number
of shares of Restricted Stock delivered in escrow to the Secretary of the
Company.
 
   

  All regular cash dividends on the Restricted Stock (or other securities at the
time held in escrow) shall be paid directly to you and shall not be held in
escrow. However, in the event of any stock dividend, stock split,
recapitalization or other change affecting the Company’s outstanding common
stock as a class

3



--------------------------------------------------------------------------------



 



     

  effected without receipt of consideration or in the event of a stock split, a
stock dividend or a similar change in the Company Stock, any new, substituted or
additional securities or other property which is by reason of such transaction
distributed with respect to the Restricted Stock shall be immediately delivered
to the Secretary of the Company to be held in escrow hereunder, but only to the
extent the Restricted Stock is at the time subject to the escrow requirements
hereof.
 
   

  The shares of Restricted Stock held in escrow hereunder shall be subject to
the following terms and conditions relating to their release from escrow or
their surrender to the Company for repurchase and cancellation:
 
   

  ·      As your interest in the shares vests as described above, the
certificates for such vested shares shall be released from escrow and delivered
to you, at your request, within thirty (30) days following each vesting date.
 
   

  ·      Upon termination of your Service, any escrowed shares in which you are
at the time vested shall be promptly released from escrow.
 
   

  ·      Should the Company exercise its rights to cause a forfeiture with
respect to any unvested shares (as described below) held at the time in escrow
hereunder, then the escrowed certificates for such unvested shares shall be
surrendered to the Company for cancellation, and you shall have no further
rights with respect to such shares of Restricted Stock.
 
   

  ·      Should the Company elect not to exercise its right to cause a
forfeiture with respect to any shares held at the time in escrow hereunder, then
the escrowed certificates for such shares shall be surrendered to you.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Restricted Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payments from you,
or withhold such amounts from other payments due to you from the Company or any
Affiliate.

4



--------------------------------------------------------------------------------



 



     
Section 83(b) Election
  Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the shares of
Restricted Stock and their fair market value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
Company’s Repurchase Right or forfeiture as to unvested Restricted Stock
described above. You may elect to be taxed at the time the shares are acquired,
rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
fair market value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the fair market
value of the shares on the Grant Date. The form for making this election is
attached as Exhibit B hereto. Failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by you (in the
event the fair market value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.
 
   

  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company (or
any Parent, Subsidiaries or Affiliates) in any capacity. The Company (and any
Parent, Subsidiaries or Affiliates) reserves the right to terminate your Service
at any time and for any reason.
 
   
Shareholder Rights
  You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock,
 
   

5



--------------------------------------------------------------------------------



 



     

  which the Company may in its sole discretion deem to be a part of the shares
of Restricted Stock and subject to the same conditions and restrictions
applicable thereto. Except as described in the Plan, no adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued.
 
   
Forfeiture of Rights
  If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your unvested Restricted Stock, and with
respect to those shares of Restricted Stock vesting during the period commencing
twelve (12) months prior to your termination of Service with the Company due to
taking actions in competition with the Company, the right to cause a forfeiture
of those vested shares of Restricted Stock.
 
   

  Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity that
is in the business of acquiring or investing in precious metal royalties.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
 
   
Legends
  All certificates representing the Restricted Stock issued in connection with
this grant shall, where applicable, have endorsed thereon the following legends:
 
   

  “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER
PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE

6



--------------------------------------------------------------------------------



 



     

  SHARES REPRESENTED BY THIS CERTIFICATE.”
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   

  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
 
   
Other Agreements
  You agree, as a condition of this grant of Restricted Stock, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.
 
   
Holding Period
  You are required to hold ___percent (___%) of the Stock (such ___% to be
determined without regard to any shares of Restricted Stock used to satisfy any
tax withholding obligations as a result of this Restricted Stock grant) acquired
pursuant to this Restricted Stock grant until the number of shares of Restricted
Stock owned by you equals ___.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

7